DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/04/2022 has been entered.

Response to Amendment
The amendment filed on 8/04/2022 has been entered. The Applicant amended claim 1. Claims 1-14 are pending.

Response to Arguments
Applicant's arguments filed on 8/04/2022 are based on newly added limitation. Applicant amended claim 1 by amended limitation to “a light sheet tilted relative to an optical axis of the transport optical unit and for imaging a two-dimensional area of a specimen plane illuminated with the light sheet onto the sensor surface of the image sensor”,  and argue “Independent claim 1 of the present application has now been amended so as to recite "a transport optical unit having a specimen-facing objective which is arranged . . . for imaging a two-dimensional area of a specimen plane illuminated with the light sheet onto the sensor surface of the image sensor." … Dunsby fails to teach or suggest the amended limitation and … Feng, Jalkio, Bradbury, and Maekawa fail to cure the deficiencies of Dunsby [page 6 and 7 of Remarks]. Applicant's arguments have been fully considered and persuasive. Therefore, the rejection has been withdrawn.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses an oblique plane microscope, comprising: a detection optical unit having an image sensor which has a sensor surface formed from a plurality of sensor lines arranged parallel to one another, and a transport optical unit having a specimen-facing objective which is arranged both for specimen illumination by a light sheet tilted relative to an optical axis of the transport optical unit, wherein the sensor lines each extend in an orthogonal direction with respect to the optical axis of the transport optical unit, and wherein the detection optical unit has an anamorphic magnification system (claim 1); the prior art fails to teach, or reasonably suggest that, a light sheet tilted relative to an optical axis of the transport optical unit and for imaging a two-dimensional area of a specimen plane illuminated with the light sheet onto the sensor surface of the image sensor, and wherein the detection optical unit has an anamorphic magnification system, (claim 1); in combination of the other limitations of the claim 1.
Dependent claims 2-14 are also allowed due to their dependencies on independent claim 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872